HANEY, Circuit Judge
(dissenting).
I am unable to agree with either the reasoning or result set forth in the majority opinion for the following reasons: Where, as here, the carrier promptly tenders a specified sum which is refused by the claimant for any reason, the claimant has a year from the time of his injury within which to reach an agreement with the carrier as to amount of compensation, or, failing that, to file a claim.
The effect of the majority opinion is to amend the statute so that the one-year period runs from the date of the “last tender” rather than from the date of the “injury” as is specified in the statute. The result of such amendment is to open, for each claimant, a way to indefinitely suspend the statute by merely failing to accept a tender. Such construction does not contribute to “prompt” disposition of the matter, an aim said in the majority opinion to be desired.
The majority further says: “For the purpose of the limitation, tender must be held the equivalent of payment”. How there can be payment of a claim, the amount of which is not yet determined, is not clear. However, if the tenders were payment, then it is clear that claimant has been paid an amount in full satisfaction of his claim, which he is now contending is wholly insufficient. In addition, if claimant has been paid for the period for which tenders were made, then I assume he cannot again force the carrier to pay for the same period, and his claim is thus reduced. This appears to me to be an unnecessary and unwise limitation.
It seems to me that the basic error of the majority opinion is that it rests upon construction by judicial legislation. It has been said that the province of the court is jus dicere and not jus dare. Amendment of the statute should be left to Congress.
In my opinion the order should be reversed.